SUMMARY ORDER

Walid Aly appeals from a judgment of conviction entered in the United States District Court for the Southern District of New York (Lynch, J.). We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
Aly argues on appeal that the district court erred in denying his second motion to withdraw his guilty plea. See United States v. Aly, No. 06-cr-309(GEL), 2007 WL 186793 (S.D.N.Y. Jan. 23, 2007). The district court found as a matter of fact that Aly did not seek to withdraw his plea until after the district court had accepted it by order dated June 14, 2006; and, as a matter of law, under Fed.R.Crim.P. 11(d)(2)(B), Aly did not present a “fair and just reason for requesting the withdrawal.” See Fed.R.Crim.P. 11(d)(2)(B).
We review a district court’s denial of a motion to withdraw a guilty plea for abuse of discretion and any findings of fact in connection with that decision for clear error. United States v. Juncal, 245 F.3d 166, 170-71 (2d Cir.2001). To determine whether the defendant has proffered a “fair and just reason” to justify withdrawal, a district court should consider, inter alia: (1) the amount of time that has elapsed between the plea and the motion; (2) whether the defendant has asserted a claim of legal innocence; and (3) whether the government would be prejudiced by a withdrawal of the plea. United States v. Couto, 311 F.3d 179, 185 (2d Cir.2002).
On this record, we find no clear error in the district court’s factual finding as to when Aly sought to withdraw his plea. Applying the Rule 11(d)(2)(B) standard, it was no abuse of discretion for the district court to conclude that Aly presented no fair and just reason for seeking withdrawal. Aly presented no colorable defense and no plausible claim that he was not guilty of the charges against him.
Finding no merit in Aly’s remaining arguments, we hereby AFFIRM the judgment of conviction.